 Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 1 of 6 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 115354

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Anna Solovyova,
                                                               Docket No:
                                         Plaintiff,
                                                               COMPLAINT
                             vs.
                                                               JURY TRIAL DEMANDED
United Collection Bureau, Inc.,

                                         Defendant.


       Anna Solovyova (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against United Collection Bureau, Inc. (hereinafter
referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.




                                                  1
 Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 2 of 6 PageID #: 2



          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Anna Solovyova is an individual who is a citizen of the State of New
York residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant United Collection Bureau, Inc., is an Ohio
Corporation with a principal place of business in Lucas County, Ohio.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                                           THE FDCPA
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, the FDCPA “establishes certain rights for consumers whose
debts are placed in the hands of professional debt collectors for collection.” Vincent v. The
Money Store, 736 F.3d 88, 96 (2d Cir. 2013).
          17.   In order for consumers to vindicate their rights under the statute, the FDCPA
“grants a private right of action to a consumer who receives a communication that violates the



                                                  2
 Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 3 of 6 PageID #: 3



Act.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).
        18.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private
attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to
bring suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of
civil actions brought by others.” Jacobson, 516 F.3d at 91.
        19.     To this end, in determining whether a collection letter violates the FDCPA, courts
in the Second Circuit utilize “the least sophisticated consumer” standard. Jacobson, 516 F.3d at
90. “The test is how the least sophisticated consumer—one not having the astuteness of a
'Philadelphia lawyer' or even the sophistication of the average, everyday, common consumer—
understands the notice he or she receives. Russell, 74 F.3d at 34.
        20.     The least sophisticated consumer standard pays no attention to the circumstances
of the particular debtor in question. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir.
2012). Specifically, it is not necessary for a consumer to show that he or she was confused by
the   communication      received.       See      Jacobson,   516     F.3d    at   91.     Likewise,     the
consumer's    actions    in   response    to      a   collection   letter    are   not   determinative   of
the question of whether there has been a violation of the FDCPA. Thomas v. Am. Serv. Fin.
Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
        21.     Under the least sophisticated consumer standard, collection letters violate the
FDCPA “if they are open to more than one reasonable interpretation, at least one of which is
inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).
        22.     Moreover, a debt collector violates the FDCPA if its collection letter is
“reasonably susceptible to an inaccurate reading” by the least sophisticated consumer. DeSantis
v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).
        23.     Similarly, a collection letter violates the FDCPA “if it would make the least
sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90.
        24.     To recover damages under the FDCPA, a consumer does not need to show
intentional conduct on the part of the debt collector. Ellis v. Solomon & Solomon, P.C., 591 F.3d
130, 135 (2d Cir. 2010). Rather, “[t]he FDCPA is a strict liability statute, and the degree of a
defendant's culpability may only be considered in computing damages.” Bentley v. Great Lakes
Collection Bureau, 6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish
civil liability against the debt collector. Id.



                                                      3
  Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 4 of 6 PageID #: 4




                                           ALLEGATIONS
       25.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       26.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       27.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       29.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
       30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
       31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated June 1, 2018. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
       32.     The Letter conveyed information regarding the alleged Debt.
       33.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       34.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       35.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       36.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
       37.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
       38.     A    collection    letter    also   violates   15   U.S.C.      §   1692e    if,   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer. DeSantis,
269 F.3d at 161.
       39.     The Letter states, “A lump sum payment of $3,201.32 to settle the account, due by
06-22-2018.”



                                                   4
  Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 5 of 6 PageID #: 5



        40.     The Letter further states, “Mail the bottom tear off portion of this letter and return
with your payment in the envelope provided.”
        41.     The Letter fails to state whether the payment must be sent by the consumer, or
received by the Defendant, by the stated deadline.
        42.     The Letter can be interpreted to mean that such payment must be mailed to the
Defendant by the stated deadline.
        43.     The Letter can also be interpreted to mean that such payment must be received by
Defendant by the stated deadline.
        44.     As a result of the foregoing, in the eyes of the least sophisticated consumer, the
Letter is open to more than one reasonable interpretation, at least one of which is inaccurate.
        45.     Because the Letter is open to more than one reasonable interpretation it violates
15 U.S.C. § 1692e.
        46.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer it violates 15 U.S.C. § 1692e.
        47.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                         JURY DEMAND
        48.     Plaintiff hereby demands a trial of this action by jury.


                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Finding Defendant's actions violate the FDCPA; and

                    b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    d. Granting Plaintiff's costs; all together with

                    e. Such other relief that the Court determines is just and proper.




                                                  5
 Case 1:19-cv-02995-RJD-ST Document 1 Filed 05/21/19 Page 6 of 6 PageID #: 6



DATED: May 17, 2019
                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 115354




                                      6
